Citation Nr: 0945057	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine (neck) disorder.  

2.  Entitlement to service connection for a chronic right 
upper extremity disability to include a right shoulder 
disorder, a right arm disorder, and a right hand disorder.  

3.  Entitlement to service connection for chronic right 
facial injury residuals.  

4.  Entitlement to service connection for a chronic headache 
disorder.  

5.  Entitlement to service connection for a chronic sinus 
disorder.  

6.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to August 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Waco, Texas, Regional Office (RO) which denied service 
connection for a low back disorder, a neck disorder, a right 
shoulder disorder, a right arm disorder, a right hand 
disorder, right facial injury residuals, headaches, a sinus 
disorder, and hypertension.  In May 2008, the Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  In July 2008, the Board remanded 
the Veteran's appeal to the RO for additional action.  

In July 2009, VA granted service connection for chronic 
lumbosacral strain and L1 compression fracture residuals; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of June 4, 2003.  

The issues of service connection for chronic right facial 
injury residuals, a chronic headache disorder, a chronic 
sinus disorder, and chronic hypertension are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic cervical spine degenerative disc disease and 
degenerative joint disease have been objectively shown to 
have originated during active service.  

2.  Chronic post-traumatic myofascial syndrome of the 
bilateral trapezius, rhomboid, paracervical and deltoid 
muscles has been objectively shown to have originated during 
active service.  


CONCLUSIONS OF LAW

1.  Chronic cervical spine degenerative disc disease and 
degenerative joint disease were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.326(a) (2009).  

2.  Chronic post-traumatic myofascial syndrome of the 
bilateral trapezius, rhomboid, paracervical and deltoid 
muscles was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
chronic cervical spine degenerative disc disease and 
degenerative joint disease and for chronic post-traumatic 
myofascial syndrome of the bilateral trapezius, rhomboid, 
paracervical and deltoid muscles, which are complete grants 
of the benefits sought on appeal.  Thus, no discussion of 
VA's duty to notify and assist is necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and implementing regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009).  

The Veteran asserts that he sustained chronic neck and right 
upper extremity disabilities as the result of trauma 
sustained in a March 20, 1971, inservice motor vehicle 
accident.  Clinical documentation dated in January 1971 
reflects that he complained of neck pain.  Treating medical 
personnel noted that a contemporaneous physical examination 
was "essentially neg[ative]."  An impression of a "mild 
back sprain" was advanced.  A February 1971 orthopedic 
evaluation conveys that the Veteran complained of cervical 
spine, back of the neck/head, and bitemporal region pain.  
Contemporaneous X-ray studies were reported to be negative.  
An impression of "diffuse back pain probably functional" 
was advanced.  A March 1971 treatment states that the Veteran 
was involved in a March 20, 1971, motor vehicle accident and 
had been hospitalized in a military medical facility.  The 
Veteran complained of muscular aches and pains and headaches.  
He exhibited a left check abrasion and multiple superficial 
cuts.  No neck, cervical spine, or right upper extremity 
injuries or other abnormalities were identified.  
Contemporaneous X-ray studies of the cervical spine, skull, 
and facial region were reported to be "negative."  An 
impression of "auto accident [without] significant 
injuries" was advanced.  An April 1971 treatment entry 
states that the Veteran complained of shoulder pain.  The 
Veteran was noted to have been in a March 20, 1971, motor 
vehicle accident.  No shoulder disorder was diagnosed.  An 
August 1971 naval medical board report conveys that the 
Veteran "noticed some pain in the high back" after his 
March 20, 1971, motor vehicle accident "which has not 
bothered him since."  

An October 1984 treatment entry from N. B., M.D., notes that 
the Veteran complained of neck pain centered at the base of 
his skull and neck.  The Veteran was diagnosed with acute 
right cervical lymphadenitis and trapezius myositis.  A 
January 1999 treatment entry from Dr. B. states that the 
Veteran complained of neck pain which radiated into his 
shoulders and an inability to turn his neck to the left.  The 
Veteran was diagnosed with cervical strain.  

An August 1990 hospital summary from Methodist Hospital 
conveys that the Veteran complained of chronic neck pain.  He 
presented a history of neck stiffness since a "1970" motor 
vehicle accident.  The Veteran was diagnosed with "chronic 
neck and low back pain with history of neck injury and low 
back injury" and cervical spine degenerative disc disease.  

An October 2002 neurological evaluation from T. D. N., M.D., 
states that the Veteran complained of chronic neck pain which 
radiated into the right shoulder and the right arm; right 
shoulder pain; and right upper extremity weakness.  He 
reported that his complaints were initially manifested after 
a "motor vehicle accident 30 years ago."  Impressions of 
"cervical sprain, rule out osteoarthritis, rule out cervical 
radiculopathy" and "right shoulder pain, ruleout 
osteoarthritis" were advanced.  Contemporaneous X-ray 
studies of the cervical spine and the right shoulder revealed 
findings consistent with cervical spine degenerative disc 
disease and degenerative joint disease and right 
acromioclavicular joint arthropathy.  

Clinical documentation from Dr. N. dated in November 2002 
conveys that the Veteran complained of chronic pain which 
radiated from his neck down into his right arm.  Impressions 
of "multi-level cervical spondylosis with irritation of the 
right cervical nerve root, rule out any disk disease;" 
"cervical spondylosis with sensory deficit in the right 
upper extremity, rule out right cervical radiculopathy;" and 
"right shoulder pain, rule out torn ligament, rule out torn 
rotator cuff" were advanced.  Contemporaneous magnetic 
resonance imaging studies of the cervical spine and the right 
shoulder revealed findings consistent with cervical spine 
degenerative disc disease and spondylosis and right 
acromioclavicular joint degenerative changes.  

In his May 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he 
sustained chronic neck and shoulder disorders on March 20, 
1971, during active service.  

VA clinical documentation dated in May 2003 notes that the 
Veteran complained of chronic pain "in several areas" and 
presented a history of a prior neck injury.  He was diagnosed 
with chronic pain syndrome.  A June 2003 VA treatment record 
states that the Veteran complained of chronic "neck pain 
since after car wreck in 1970's."  

In his July 2003 Report of Accidental Injury in Support of 
Claim for Compensation or Pension (VA Form 21-4176), the 
Veteran reported that he had been in a March 20, 1971, 
inservice motor vehicle accident wherein he was thrown from 
the vehicle.  He stated that he landed on his right shoulder 
and the right side of his face.  He stated that it was 
"months that I could not raise my head without assistance."  

In a July 2003 written statement, the Veteran reported that 
he experienced chronic neck pain and chronic right upper 
extremity pain and weakness following his March 20, 1971, 
motor vehicle accident.  The Veteran clarified that his neck 
pain radiated from the base of his skull down to his right 
arm and his right shoulder was approximately two inches lower 
than his left shoulder.  

At a July 2004 VA examination for compensation purposes, the 
Veteran complained of chronic neck pain since a 1971 
inservice motor vehicle accident.  He reported that he had 
been thrown from a moving vehicle; landed on his right 
shoulder; and struck the side of his head.  The Veteran's 
service treatment records were reported to show that he had 
"some cervical problems of an unspecific nature prior to the 
accident."  The Veteran was diagnosed with cervical spine 
degenerative disc disease "with a history of trauma from a 
motor vehicle accident in 1971."  The examiner opined that:

This examiner is asked for an opinion as 
to whether or not patient's current 
condition could be connected to the 
original motor vehicle accident on active 
duty.  This examiner finds it difficult 
to make a direct connection between the 
two, as patient apparently had 
degenerative disc problems while in 
service in the lumbar spine.  
Degenerative disc disease tends to occur 
in all segments of the spine on a 
progressive basis and does not 
necessarily require trauma as an 
initiator.  In order to obtain a solid 
connection between the two events, one 
would have to have a more detailed 
description of the accident, but at the 
present time making a direct connection 
between the two conditions is speculative 
at best.  If a police report of the 
accident could be located, it may give 
more clues as to [the] exact nature of 
patient's original injuries.  

A July 2005 VA neurological evaluation states that the 
Veteran complained of neck pain.  He reported that he had 
been in an inservice motor vehicle accident.  The Veteran 
clarified that he had been lying down in the back seat of the 
car when it flipped several times; was thrown from the 
vehicle; and subsequently experienced posterior cervical 
spine and right shoulder pain.  Assessments of a "history of 
chronic neck and shoulder pain after a motor vehicle accident 
in 1971" and right elbow tendonitis were advanced.  

At the May 2008 hearing, the Veteran testified that: he was 
involved in a 1971 motor vehicle accident in which the car 
flipped end over end five times; he had been thrown from the 
car and found 150 yards away; and he landed on the right side 
of his face and his right shoulder.  The Veteran stated that 
he experienced chronic neck pain which radiated from the base 
of his skull down his right upper extremity.  

An August 2008 VA examination report reflects that the 
examiner opined,

Regarding the neck and shoulder 
complaints, the clinical picture is very 
consistent with a post-traumatic 
myofascial pain syndrome of the 
musculature of the neck, superior 
shoulders, and the upper back, i.e., the 
paracervical, rhomboid, deltoid and 
trapezius muscles, right sided (sic) 
worse than the left.  There is a 
continuity of symptoms and findings.  
From the service [treatment] records, the 
[medical evaluation board] proceedings, 
the post discharge treatment records, the 
VA examination of 2004, VA and private 
treatment reports, the current history 
obtained from the patient, and the 
current findings, all painting a common 
picture, to which I give the name 
myofascial pain syndrome.  The mechanism 
of injury (ejection from a fast moving 
motor vehicle and landing on the right 
upper-posterior torso/neck shoulder), the 
musculoskeletal symptoms in the weeks 
thereafter and the chronic muscle 
tension, stiffness, pain and hindered 
mobility in the affected musculature, as 
well as the treatment modalities which 
have been utilized (trigger point 
injections, massage, heat, physical 
therapy) are all quite indicative of this 
diagnosis.  

As for the radiographic findings of 
diffuse degenerative arthropathy of the 
cervical spine, to include degenerative 
disc disease, I am unable to do other 
than to speculate as to whether these 
radiographic changes are due to the 
singular trauma incurred at the time of 
the motor vehicle accident, or whether 
they are related in some way to the 
longstanding myofascial syndrome, or 
whether they represent a separate and 
distinct, constitutional and 
developmental condition related to ageing 
and wear and tear.  I have consulted 
physiatrists and orthopedic specialists 
regarding the concept the myofascial 
syndrome may lead to degenerative 
arthropathy, and the prevailing wisdom is 
that this has not been shown 
scientifically to be the case, and I 
myself am not aware of any proven 
evidence, either in this Veteran's 
records specifically, or in medical 
literature in general, of [degenerative 
joint disease] of the cervical spine 
resulting from longstanding muscular 
tightness and tenderness, i.e., 
myofascial syndrome.  

***

Thus, as per comments above, in my 
opinion, it is more likely than not the 
current claimed neck and shoulder and 
upper back condition, which is diagnosed 
as chronic post-traumatic myofascial 
syndrome of the bilateral trapezius, 
rhomboid, paracervical and deltoid 
muscles, and which causes occasional 
muscle tension headaches, is related to 
and caused by the in-service occurrence 
of motor vehicle accident with acute 
trauma to the neck and upper torso and 
shoulder.  

An April 2009 VA "administrative note" conveys that the 
Veteran's claims files and medical records had been reviewed.  
The reviewing VA physician commented that:

With the motor vehicle accident occurring 
in March 1971 and the lack of any 
significant physical or X-ray findings 
occurring over the next 19 years through 
August of 1990, it is difficult for this 
examiner to relate [the Veteran's] neck 
and shoulder disabilities of 2008 to that 
motor vehicle accident in March 1971.  
Other medical situations or injuries 
since his discharge from the U. S. Navy 
may be contributing to his current 
complaints.  Therefore, it is less likely 
than not that this Veteran's current 
complaints of neck, shoulder, upper back, 
and facial pain are due to any service 
related illness or injury.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's service treatment records relate that 
he complained of neck pain prior to March 1971 and was 
subsequently involved in a March 20, 1971, motor vehicle 
accident.  In his July 2003 Report of Accidental Injury in 
Support of Claim for Compensation or Pension (VA Form 21-
4176) and testimony on appeal, the Veteran clarified that 
during the course of the March 20, 1971, motor vehicle 
accident, the car had flipped multiple times; he had been 
thrown some 150 yards from the car; and he landed on his 
right shoulder and the right side of his face.  He has 
consistently reported to treating VA and private medical 
personnel that he experienced chronic neck, upper back, and 
right upper extremity pain and weakness following the March 
1971 motor vehicle accident.  The Veteran advances that his 
chronic cervical spine/neck and right upper extremity 
disability were precipitated by his inservice motor vehicle 
accident.  The Veteran is clearly competent to report what 
occurred during the March 1971 motor vehicle accident and his 
post-service symptomatology.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The record is devoid of evidence 
rebutting the Veteran's recollection of the accident.  

The post-service VA and private clinical documentation and 
examination reports of record indicate that the Veteran has 
been diagnosed with several chronic cervical spine and right 
upper extremity disabilities include cervical spine 
degenerative disc disease; cervical spine degenerative joint 
disease; cervical spine spondylosis; and chronic 
post-traumatic myofascial syndrome of the bilateral 
trapezius, rhomboid, paracervical and deltoid muscles.  The 
VA evaluations are in apparent conflict as to the etiology of 
the diagnosed disabilities and their relationship to the 
March 20, 1971, motor vehicle accident and active service in 
general.  While unable to establish an etiological 
relationship between the March 20, 1971, motor vehicle 
accident and the Veteran's cervical spine disabilities 
without resorting to speculation, the examiner at the July 
2004 VA examination for compensation purposes concluded that: 
the Veteran had neck complaints prior to the motor vehicle 
accident; apparently exhibited lumbar spine degenerative disc 
disease during active service; and his current chronic 
cervical spine degenerative disc disease could represent a 
progression of that disease process.  The July 2005 VA 
neurological evaluation advances an assessment of a "history 
of chronic neck and shoulder pain after a motor vehicle 
accident in 1971."  While unable to establish an etiological 
relationship between the March 20, 1971, motor vehicle 
accident and the Veteran's cervical spine degenerative disc 
disease and degenerative joint disease without resorting to 
speculation, the VA examiner at the August 2008 VA 
examination for compensation purposes diagnosed the Veteran 
with chronic post-traumatic myofascial syndrome of the 
bilateral trapezius, rhomboid, paracervical and deltoid 
muscles secondary to the March 20, 1971, motor vehicle 
accident.  The April 2009 VA "administrative note" 
concluded that it was "less likely than not that this 
Veteran's current complaints of neck, shoulder, upper back, 
and facial pain are due to any service related illness or 
injury" given the absence of "any significant physical or 
X-ray findings occurring over the next 19 years through 
August of 1990" and as "other medical situations or 
injuries since his discharge from the U. S. Navy may be 
contributing to his current complaints."  

The Board finds the physician's opinion expressed in the 
April 2009 VA "administrative note" to be of less probative 
value than the other VA physicians' opinions as the doctor 
failed to both specifically identify any "other medical 
situations or injuries" which could have caused the 
Veteran's current chronic cervical and right upper extremity 
disabilities and to discuss either the Veteran's pre-March 
1971 inservice neck pain or his 1984 complaints of neck pain.  
The April 2009 opinion is further undermined by the absence 
of any competent medical evidence as to other potential 
etiologies for the claimed disorders other than inservice 
trauma.  Given such omissions, the Board finds that the July 
2004, July 2005, and August 2008 VA evaluations are more 
probative as to the issues of service connection for the 
claimed disorder than the April 2009 VA "administrative 
note" as they are supported by both specific clinically 
findings and the Veteran's competent statements as to his 
inservice trauma and post-service complaints.  

Given the nature of the Veteran's inservice trauma and upon 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that service connection is now warranted for 
chronic cervical spine degenerative disc disease and 
degenerative joint disease and chronic post-traumatic 
myofascial syndrome of the bilateral trapezius, rhomboid, 
paracervical and deltoid muscles.  


ORDER

Service connection for chronic cervical spine degenerative 
disc disease and degenerative joint disease is granted.  

Service connection for chronic post-traumatic myofascial 
syndrome of the bilateral trapezius, rhomboid, paracervical 
and deltoid muscles is granted.  

REMAND

In its July 2008 Remand instructions, the Board directed 
that:  

2.  Schedule the Veteran for an 
examination of his headaches, sinus 
disorder, hypertensive vascular disease, 
and residuals of facial injuries by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the Veteran's disabilities, if any, 
and provide an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service 
including an automobile accident in 1971 
or is at least as likely as not secondary 
to pain, stress, and medication 
associated with lumbar spine disease.  In 
addition, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology and the August 1990 report 
from Methodist Hospital.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

In August 2008, the Veteran was afforded the requested VA 
examination.  In March 2009, VA requested a review of the 
August 2008 VA examination report.  In April 2009, an 
"administrative note" was prepared by a VA physician for 
incorporation into the record.  Neither the August 2008 
examination report nor the April 2009 VA "administrative 
note" advance an opinion as to whether any identified 
chronic right facial injury residuals, headache disorder, 
sinus disorder, and hypertensive vascular disease were "at 
least as likely as not secondary to pain, stress, and 
medication associated with lumbar spine disease."  While 
acknowledging that the RO attempted to comply with the 
Board's remand instructions, the Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes to 
determine the current nature and etiology 
of the Veteran's claimed chronic right 
facial injury residuals, headache 
disorder, sinus disorder, and 
hypertension.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic right facial injury residuals are 
identified, the examiner or examiners 
should specifically state that fact.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
facial injury residuals had their 
onset during active service; are 
etiologically related to the 
Veteran's March 20, 1971, motor 
vehicle accident; or otherwise 
originated during or are causally 
related to active service.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic headache 
disorder had its onset during active 
service; is etiologically related to 
the Veteran's March 20, 1971, motor 
vehicle accident; otherwise 
originated during or is causally 
related to active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to the 
Veteran's chronic lumbosacral 
strain, L1 compression fracture 
residuals, and other 
service-connected disabilities.  

c.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic sinus 
disorder had its onset during active 
service; is etiologically related to 
the Veteran's March 20, 1971, motor 
vehicle accident; otherwise 
originated during or is causally 
related to active service; is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
chronic lumbosacral strain, L1 
compression fracture residuals, and 
other service-connected 
disabilities; or existed prior to 
service entrance and increased in 
severity beyond its natural 
progression during active service.  

d.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's hypertension had 
its onset during active service; is 
etiologically related to the 
Veteran's March 20, 1971, motor 
vehicle accident; otherwise 
originated during or is causally 
related to active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
chronic lumbosacral strain, L1 
compression fracture residuals, and 
other service-connected 
disabilities.  

The claim folder should be made available 
and reviewed by the examiner. 

2.  Then readjudicate the claims of 
service connection for chronic right 
facial injury residuals, a chronic 
headache disorder, a chronic sinus 
disorder, and chronic hypertension with 
express consideration of the provisions 
of 38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. §§ 3.304(b), 3.310(a) (2009); 
the U.S. Court of Appeals for the Federal 
Circuit's decision in Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


